Cartwright, Hand and Carter, JJ., dissenting: We are of the opinion that section 22 of the Municipal Court act, in so far as it provides that authenticated copies of the record of judgments, orders and decrees appealed from shall be filed in the office of the cleric of the Appellate Court or of the Supreme Court, as the case may be, within forty days after the date of the judgment, order or decree appealed from, unless the time for filing the same has been extended, is not unconstitutional. The statute referred to is not an attempt to regulate the practice of the Appellate or Supreme Court, but is a regulation of the practice of the municipal court. (Fleischman v. Walker, 91 Ill. 318.) The Appellate or Supreme Court does not obtain jurisdiction of an appeal until a transcript of the record is filed in the office of the clerk of the Appellate or Supreme Court, and the act to regulate the practice of the municipal court properly embraces a provision providing for a review of the judgments, orders and decrees of that court by the Appellate and Supreme Court and the method of perfecting such appeal. (Fleischman v. Walker, supra.) The prosecution of an appeal is a continuation of the original suit, while the suing out of a writ of error is the commencing of a new suit. The case of Clowry v. Holmes, 238 Ill. 577, was a writ of error and was a new suit commenced in the Appellate' Court, and that case is not an authority which sustains the position of the appellee. We think the Appellate Court properly dismissed the appeal.